 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
RAOUL MCFALL,                    :
               Petitioner,       :
                                 :        11 CR 4(VM)
          -against-              :      20 Civ. 3866 (VM)
                                 :      DECISION AND ORDER
UNITED STATES OF AMERICA,        :
                                 :
               Respondent.       :
---------------------------------X
VICTOR MARRERO, United States District Judge:

     On November 16, 2012, the Court sentenced petitioner

Raoul McFall (“McFall”) to 180 months’ imprisonment after his

conviction by guilty plea for a drug conspiracy crime and for

possessing, carrying, and using, and aiding and abetting the

possession,   carrying,     and      use   of    a    firearm,   which   was

discharged, in relation to a drug trafficking crime. On May

14, 2020, McFall, proceeding pro se, filed a motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. §

2255. (See “Motion,” United States v. McFall, No. 11 Cr. 4

(the “Criminal Docket”), Dkt. No. 111; see also “Reply,”

Criminal   Docket,   Dkt.      No.   117.)      The   Government   opposes

McFall’s Motion. (See “Opposition,” Criminal Docket, Dkt. No.

116.) For the reasons stated below, McFall’s Motion is DENIED.

                          I.      BACKGROUND

A.   MCFALL’S PLEA

     On April 21, 2011, McFall was charged with the following

counts: (1) conspiring to distribute and possess with intent


                                     1
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 2 of 11



to distribute 280 grams or more of crack, in violation of 21

U.S.C.   §§    846       and   841(b)(1)(A)          (“Count       One”);         and     (2)

possessing      a    detectible       amount        of    crack      with     intent       to

distribute,         in   violation    of       21    U.S.C.     §§     841(a)(1)          and

(b)(1)(C) (“Count Two”). On October 27, 2011, McFall was

further charged with possessing, carrying, and using, and

aiding and abetting the possession, carrying, and use of a

firearm,      which      was   discharged,           in    relation          to    a     drug

trafficking          crime,     in     violation           of      18        U.S.C.        §§

924(c)(1)(A)(iii) and 2 (“Count Three”).

      McFall        subsequently       pled         guilty        to     a    two-count

Superseding         Information.      The      first      count        was    the       crack

conspiracy      previously        charged           in    Count        One,       but     the

conspiracy was modified by shortening the conspiracy period

and   thereby       reducing    the    drug         quantity      involved          in    the

offense. This change reduced the statutory minimum sentence

McFall faced on the drug conspiracy offense from 120 months’

imprisonment to sixty months’ imprisonment. The second count

was the knowing use, carry, and possession of a firearm in

furtherance of the drug trafficking conspiracy charged in

Count One, as well as the aiding and abetting of the use,

carrying, and possession of a firearm, which was discharged,

in violation of 18 U.S.C. §§ 924(c)(1)(A)(iii) and 2.

      In his plea agreement, McFall agreed to “not file a


                                           2
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 3 of 11



direct appeal, nor bring a collateral challenge, including

but not limited to an application under Title 28, United

States Code, Section 2255 . . . of any sentence within or

below the Stipulated Guidelines Range of 190 to 207 months’

imprisonment.” (Criminal Docket, Dkt. No. 116-1, at 22.) At

his plea hearing, McFall confirmed this waiver:

     THE COURT: Do you also understand that under the
     terms of the plea agreement, if the judge sentences
     you to a prison term that is 207 months or less,
     you are giving up your right to appeal that sentence
     or to challenge it in any other way such as through
     a writ of habeas corpus?

     THE DEFENDANT: Yes.

(Plea Tr. at 15:24-16:4.)

     On November 16, 2012, the Court sentenced McFall to sixty

months’ imprisonment on the first count and 120 months’

imprisonment    on    the   second    count      to    run   consecutively,

followed by four years’ supervised release. (Sentencing Tr.

at 18-19.) Shortly after, McFall appealed to the Second

Circuit, but the appeal was dismissed based on the waiver in

McFall’s plea agreement. (Criminal Docket, Dkt. No. 86.) The

Second    Circuit    also   granted       the   Government’s    motion     for

summary affirmance of the conviction. (Id.)

B.   THE PARTIES’ ARGUMENTS

     In his Motion, McFall raises four grounds that he argues

warrant    relief.    First,    he        asserts     that   there   was   an



                                      3
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 4 of 11



insufficient factual basis for his Section 924(c) conviction.

Second, he contends that the extra time he has served on his

Section 924(c) conviction should be credited against his

outstanding term of supervised release under the First Step

Act   of   2018.    Third,    he   argues    that    his   Section     924(c)

conviction cannot stand in light of United States v. Davis,

139 S. Ct. 2319 (2019). Fourth, he claims that he received

ineffective assistance of counsel because his counsel allowed

the Court to adopt an incorrect presentence investigation

report.

      In response, the Government argues that the Motion is

procedurally deficient because (1) McFall waived his right to

collaterally       attack    his   conviction,      and    (2)   all   claims

besides    McFall’s    Davis-related        claim    are    barred     by   the

statute of limitations. The Government further argues that

none of the grounds raised by McFall warrant relief on the

merits.

      In his Reply, McFall contends that he has not waived his

right to collaterally attack his conviction under the Supreme

Court’s precedent in Class v. United States, 138 S. Ct. 798

(2018). McFall also argues that his claims are timely under

28 U.S.C. § 2255(h)(1)(2).

                             II.   LEGAL STANDARD

A.    SECTION 2255’S STATUTE OF LIMITATIONS


                                     4
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 5 of 11



       Under 28 U.S.C. § 2255, a defendant serving a sentence

in federal custody for violation of federal law may bring a

motion    to    “vacate,      set   aside      or   correct      the   sentence.”

“Motions under Section 2255 are subject to a one-year statute

of limitations that runs from several possible dates,” Nunez

v. United States, 954 F.3d 465, 469 (2d Cir. 2020), including,

as relevant here, the date the judgment of conviction becomes

final and the date on which the right asserted was initially

recognized by the Supreme Court, if that right has been newly

recognized by the Court and made retroactively applicable to

cases on collateral review. 28 U.S.C. § 2255(f)(1), (3).

B.     WAIVER OF THE RIGHT TO COLLATERALLY ATTACK

       “A defendant’s knowing and voluntary waiver of the right

to    appeal    or    collaterally        attack     his    conviction       and/or

sentence is enforceable.” Sanford v. United States, 841 F.3d

578, 580 (2d Cir. 2016). Exceptions to this rule include when

the    waiver     was       not    made   knowingly,         voluntarily,       and

competently;         when    the    sentence        was    imposed      based    on

constitutionally        impermissible           factors,     such      as   ethnic,

racial,   or    other       prohibited        biases;     when   the   Government

breaches the plea agreement; or when the sentencing court

failed to enunciate a rationale for the sentence, which would

amount to an abdication of judicial responsibility. Id.

       An exception to the waiver rule exists for certain claims


                                          5
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 6 of 11



of ineffective assistance of counsel. See United States v.

Rosa, 123 F.3d 94, 97 (2d Cir. 1997). “Ineffective assistance

of counsel claims are only not waived if they concern the

legitimacy   of   the   waiver   agreement   itself,   or   counsel’s

failure to file a direct appeal.” See Sanford v. United

States, No. 08 Civ. 1788, 2009 WL 2524891, at *2 (E.D.N.Y.

Aug. 14, 2009); see also Sharpley v. United States, 355 F.

App’x 488, 490 (2d Cir. 2009) (noting that “the underlying

plea agreement’s waiver of appeal and collateral attack []

ordinarily preclude[s] review” unless a defendant is alleging

ineffective “assistance from counsel in deciding to plead

guilty” (internal quotation marks and citation omitted)).

     A subsequent, favorable Supreme Court decision does not

provide an exception to the waiver rule. The Second Circuit

has held that “a defendant’s inability to foresee a change in

the law does not supply a basis for failing to enforce an

appeal waiver. On the contrary, the possibility of a favorable

change in the law after a plea is simply one of the risks

that accompanies pleas and plea agreements.” Sanford, 841

F.3d at 180 (internal quotation marks, brackets, and citation

omitted).

                           III. DISCUSSION

     The Court concludes that McFall’s Motion must be denied

because his claims are barred by either or both the waiver in


                                  6
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 7 of 11



his plea agreement and Section 2255’s statute of limitations.

As such, the Court need not, and does not, address the merits

of McFall’s claims.

A.     WAIVER

       The record in this case shows that McFall’s waiver is

enforceable. McFall explicitly agreed to “not file a direct

appeal, nor bring a collateral challenge, including but not

limited to an application under Title 28, United States Code,

Section 2255 . . . of any sentence within or below the

Stipulated        Guidelines    Range      of    190     to      207    months’

imprisonment.” The Court sentenced McFall to 180 months’

imprisonment, thus triggering the waiver.

       In addition, the waiver was knowing and voluntarily

made. During the plea hearing, the magistrate court confirmed

that McFall had signed the plea agreement and discussed it

with his attorney; that he was competent to plead guilty;

that   he    had    no   questions     about    his    plea;     and    that   he

understood that he was waiving his right to collaterally

attack      the    sentence.   These    facts    establish       that    McFall

knowingly and voluntarily agreed to the collateral attack

waiver. See Sanford, 841 F.3d at 581.

       No other exceptions to the waiver rule apply. McFall

makes no argument (nor is there any evidence to support

finding)       that      the   sentence        was     imposed     based       on


                                       7
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 8 of 11



constitutionally impermissible factors, that the Government

breached the plea agreement, or that the Court failed to

provide a rationale for the sentence. And although McFall

brings an ineffective assistance of counsel claim, McFall

alleges that his counsel acted deficiently with respect to

sentencing, not to the plea agreement. Finally, while McFall

also brings a claim based on the 2018 decision in Davis, “a

defendant’s inability to foresee a change in the law does not

supply a basis for failing to enforce an appeal waiver.”

Sanford, 841 F.3d at 580.

       McFall relies on Class v. United States, 138 S. Ct. 798

(2018), to argue that he did not relinquish his right to raise

constitutional claims as a result of pleading guilty. In

Class, the Supreme Court held that the defendant’s guilty

plea   on    its   own   did   not   bar    him    from   challenging     the

constitutionality of the statute of conviction on direct

appeal. Id. But Class is easily distinguishable from this

case. There, the plea “agreement said nothing about the right

to   raise   on    direct   appeal   a     claim   that   the   statute    of

conviction was unconstitutional.” Id. at 802. On the other

hand, as explained above, McFall’s plea agreement explicitly

foreclosed bringing any collateral challenge under 28 U.S.C.

§ 2255. (Dkt. No. 116-1, at 22.) Therefore, Class cannot be

read to invalidate the waiver at issue. See Oliver v. United


                                     8
    Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 9 of 11



States, 951 F.3d 841, 846 (7th Cir. 2020) (explaining that

“Class held that a guilty plea, by itself, does not implicitly

waive a defendant’s right to challenge the constitutionality

of his statute of conviction,” but this “holding did not

encompass express waivers of such challenges”).

       Thus, there is no justification for setting aside the

collateral attack waiver in this case. McFall’s claims are

barred on this basis.

B.     STATUTE OF LIMITATIONS

       Even were the claims not foreclosed by McFall’s waiver,

all    but   the   Davis    claim    are   barred   by   the   statute    of

limitations. McFall’s judgment of conviction became final on

September 15, 2014 (when the period for filing for certiorari

following issuance of the Second Circuit’s mandate ended).

See Clay v. United States, 537 U.S. 522, 525 (2003); see also

Dkt No. 86. But McFall did not file his Motion until May 2019,

over four years after his conviction became final and over

three years after the statute of limitations for all but one

of his Section 2255 claims expired.1

       Although    McFall    seems    to   argue    in   response   to   the

Government’s Opposition that his claims are timely under 28

U.S.C. § 2255(h)(1)(2), that provision is irrelevant. 28


1 McFall does not argue that the Motion is timely under any other
provision of 28 U.S.C. § 2255(f), and the record does not support
finding that it is.


                                      9
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 10 of 11



U.S.C. § 2255(h) does not govern timeliness of a petitioner’s

first   Section    2255   motion;     rather,    it   addresses   when   a

petitioner is allowed to file a second, or successive, Section

2255 motion. Consequently, because this is his first motion,

McFall cannot rely on 28 U.S.C. § 2255(h).

      Because over one year elapsed between the date on which

McFall’s judgment of conviction became final and the filing

of this Motion, all claims contained in the Motion, with the

exception of McFall’s Davis claim,2 are untimely. As such,

McFall’s claims are barred by either or both the statute of

limitations and the plea agreement’s waiver, and the Motion

must be denied.

                                IV.      ORDER

      Accordingly, for the reasons stated above, it is hereby

      ORDERED that petitioner Raoul McFall’s motion to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. §



2 To clarify, McFall’s claim is only timely if based on the specific right

articulated in Davis -- that is, the right to not be convicted under vague
residual clause of Section 924(c). See Davis, 139 S. Ct. at 2336. But
though timely, that claim is foreclosed by the collateral attack waiver
in McFall’s plea agreement, as discussed above.
       If McFall’s argument is instead that the reasoning of Davis should
be extended to invalidate Section 924(c)’s drug trafficking provision,
that argument is time barred. The Second Circuit has held that the Supreme
Court “recognize[s]” a right for purposes of 28 U.S.C. § 2255(f)(3) only
if the relied-upon Supreme Court decision addresses the exact statutory
provision raised by the petitioner. See Nunez, 954 F.3d at 471 (holding
that the petitioner’s Section 2255 motion challenging the residual clause
of the Career Offender Guideline was untimely because the Supreme Court
had not yet held the Guideline’s clause to be unconstitutionally vague
despite the fact that the Court had struck down identically worded
residual clauses in other statutes).


                                    10
 Case 1:20-cv-03866-VM Document 5 Filed 02/11/21 Page 11 of 11



2255 (Criminal Docket, Dkt. No. 111; McFall v. United States,

No. 20 Civ. 3866 (the “Civil Docket”), Dkt. No. 1) is DENIED.

     The Clerk of Court is hereby directed to mail this Order

to Raoul McFall, Register Number 64373-054, at Low Security

Correctional Institution Allenwood, P.O. Box 1000, White

Deer, PA 17857.

SO ORDERED.

Dated:     New York, New York
           11 February 2021
                                      ___________________________
                                             Victor Marrero
                                               U.S.D.J.




                                 11
